UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ANTONIO COLBERT                                 )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )          Civil Action No. 11-0354 (RJL)
                                                )
ELEANOR HOLMES NORTON,                          )
                                                )
                       Defendant.               )


                                    MEMORANDUM OPINION

                                     February       1ft"   r-
                                                            2011

       Now before the Court is defendant's motion to dismiss. For the reasons discussed below,

the motion will be granted, and the complaint will be dismissed as frivolous.

       The one-paragraph complaint in relevant part states:

               MISCONDUCT AND OBSTRUCTION! DECEMBER 17,2010, I
               SUBMITTED TWO COMPLAINTS TO CASEWORKERS, AT
               THE CONGRESSWOMEN'S [sic] ADDRESS. ... THESE
               WORKERS BADGERED ME, MALICIOUSLY ATTACKED BY
               CHARACTER, AND EVEN SIDED WITH THE POST OFFICE TO
               CONCEAL CRIMINAL MATTERS.

Compi. (emphasis in original). Plaintiff demands judgment in his favor in the sum of

$5,000,000. Id.

       The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only



                                                    1
claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The Court has the discretion to

decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

        Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than

that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 519, 520

(1972), the Court concludes that the factual contentions of the plaintiffs complaint are baseless

and wholly incredible. For this reason, the complaint is frivolous and must be dismissed. 1

        An Order is issued separately.




                                                United States District Judge




                 In light of this ruling, the Court declines to address defendant's alternative bases
for dismissal.

                                                   2